Citation Nr: 0714140	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-38 533	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an increased evaluation for chronic left 
knee instability, currently assigned a 30 percent disability 
evaluation.  

2.  Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 decision and a June 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied the 
benefits sought on appeal.  The veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review. 


VACATUR

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2006).    

In this case, the Board issued a decision and remand on 
February 28, 2007, which denied the issue of entitlement to 
an increased evaluation for chronic left knee instability and 
remanded the issue of entitlement to a clothing allowance for 
further development.  However, the Board incorrectly remanded 
the latter claim to the RO instead of the Veterans Health 
Administration (VHA).  Therefore, the February 28, 2007, 
Board decision and remand must be vacated so that the issue 
of entitlement to a clothing allowance can be properly 
redirected to the jurisdiction of VHA.   

Accordingly, the February 28, 2007, Board decision and remand 
addressing the issues of entitlement to an increased 
evaluation for chronic left knee instability and entitlement 
to a clothing allowance is vacated.  A new decision and 
remand are being simultaneously rendered on those matters, 
and the new decision and remand will be entered as if the 
February 28, 2007, Board decision and remand had never been 
issued.

ORDER

The February 28, 2007, Board decision and remand is vacated.




	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims. This vacatur does not constitute a decision 
of the Board on the merits of your appeal.


